Name: Commission Implementing Regulation (EU) 2019/13 of 4 January 2019 correcting the Dutch language version of Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: tariff policy
 Date Published: nan

 7.1.2019 EN Official Journal of the European Union L 3/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/13 of 4 January 2019 correcting the Dutch language version of Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular points (b) and (d) of Article 9(1) thereof, Whereas: (1) As a result of the amendment to Annex I to Regulation (EEC) No 2658/87 by Commission Implementing Regulation (EU) 2016/1047 (2), the Dutch language version of the text of footnote 8 relating to products falling under CN code 3707 90 20 in Part Two of Annex I to Regulation (EEC) No 2658/87, as applicable from 1 July 2016 to 31 December 2016, contained an error concerning the description of the thermoplastic and electrostatic toner cartridges. With effect from 1 January 2017, that Annex was replaced by Commission Implementing Regulation (EU) 2016/1821 (3) and the error was eliminated. (2) As the text containing the error may still produce legal effects in respect of certain situations arisen between 1 July 2016 and 31 December 2016, the Dutch language version of Annex I to Regulation (EEC) No 2658/87, as applicable during that period, should be corrected accordingly. The other language versions are not affected. (3) Given the limited temporal scope of the text containing the error, this Regulation should apply from 1 July 2016 to 31 December 2016 and should enter into force as a matter of urgency. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2016 to 31 December 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 7.9.1987, p. 1. (2) Commission Implementing Regulation (EU) 2016/1047 of 28 June 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 170, 29.6.2016, p. 36). (3) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1).